
	

113 S686 IS: Postal Employee Appeal Rights Amendments Act of 2013
U.S. Senate
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 686
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2013
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To extend the right of appeal to the Merit Systems
		  Protection Board to certain employees of the United States Postal
		  Service.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Postal Employee Appeal Rights
			 Amendments Act of 2013.
		2.Right of appeal to
			 Merit Systems Protection BoardSection 1005(a)(4)(A)(ii)(I) of title 39,
			 United States Code, is amended to read as follows:
			
				(I)is a career or noncareer employee
				of the Postal Service who—
					(aa)is not represented by a bargaining
				representative recognized under section 1203; and
					(bb)is in a supervisory, professional,
				technical, clerical, administrative, or managerial position covered by the
				Executive and Administrative Schedule;
				and
					.
		
